Citation Nr: 1528420	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) with chronic heartburn, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1999 to February 2000, January 2003 to March 2004, September 2005 to December 2005, May 2007 to June 2008, and from June 2009 to September 2013. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This matter was previously remanded by the Board in March 2014.  It now returns for appellate review.

In June 2012, the Veteran testified at video conference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with his claims file.

In regard to the issues of entitlement to service connection for bilateral hearing loss, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117 and entitlement to service connection for Morton's neuroma, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, these matters were raised sua sponte by the RO in a September 2014 supplemental statement of the case.  The September 2014 supplemental statement of the case was the initial adjudication of these issues, and because these issues were not properly issued via a rating decision, the Veteran is without proper notice of his appellate rights.  Therefore, the Board finds that it does not have jurisdiction of these issues and they are referred to the Agency of Original Jurisdiction for appropriate action. 


FINDING OF FACT

The Veteran's claim for service connection for GERD with chronic heartburn, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is encompassed in the Appeals Management Center's (AMC) September 2014 rating decision, which awarded service connection for hiatal hernia, digestive condition/chronic diarrhea.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to the claim for service connection for GERD with chronic heartburn, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, before the Board for appellate review.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although a September 2014 supplemental statement of the case, issued by the RO, indicated that entitlement to service connection for GERD with chronic heartburn, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117 remained denied, the AMC, in a September 2014 rating decision granted service connection for hiatal hernia, digestive condition/chronic diarrhea and assigned a 10 percent evaluation effective June 30, 2008.  The September 2014 AMC rating decision stated that the Veteran's gastrointestinal complaint or symptoms were currently diagnosed as milk allergy/lactose intolerance/lactose malabsorption and that the rating decision represented a full and final determination of this issue on appeal.  

Thus, although entitlement to service connection for a digestive condition and/or chronic diarrhea was denied in the December 2008 rating decision, and the Veteran did not appeal that specific denial, the AMC granted such as part and parcel of a gastrointestinal disability.  Additionally, the record does not reflect the Veteran has disagreed with any aspect of the AMC's September 2014 rating decision regarding the grant of the Veteran's gastrointestinal disability.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of "downstream" issues).  

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).  The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  

Thus, as the Veteran's claim for entitlement to service connection for GERD with chronic heartburn, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is encompassed in the award of service connection for hiatal hernia, digestive condition/chronic diarrhea, the claim for service connection for GERD with chronic heartburn, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, has been rendered moot and there is no outstanding error of fact or law for the Board to address.  Thus, it follows that the claim for service connection for entitlement to service connection for GERD with chronic heartburn, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, must be dismissed.  See Mokal, 1 Vet. App. at 13.


ORDER

Entitlement to service connection for GERD with chronic heartburn, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is dismissed as moot.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


